Title: From George Washington to Lieutenant Colonel Henry Beekman Livingston, 4 May 1776
From: Washington, George
To: Livingston, Henry Beekman



Sir
Head Quarters New York 4th May 1776

You will on Receipt hereof give Orders to the Officers of the Battalion of which you are Lieutenant Colonel to Join their Respective Companies which if you do not find Compleat Let an

Officer from each go on the Recruiting Service & if in want of Arms you must apply to the Committee of safety to procure them for you if Possible—There are four Companies Belonging to your Regiment now Stationd at Fort Montgomery & Fort Constitution you will Repair thither & if no Superior Officer is there you must take the Command & look to the Works now Carying On there which you must Exert your Self in seeing Finish’d as soon as possible—the Three Companies of your Regt Stationd on long Island are to Remain there the Other Company you will Order to Join you at the Forts with all Convenient Speed. I am—Sir Your most Humbe Servt

G.W.

